 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    MICHAEL PATTERSON,                              Case No. 2:17-cv-02131-JCM-EJY
12                      Petitioner,                   ORDER
13           v.
14    JO GENTRY, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for extension of time (first request) (ECF

18   No. 35), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for extension of

20   time (first request) (ECF No. 35) is granted. Respondents will have up to and including

21   December 16, 2019, to file a reply to the opposition to the motion to dismiss (ECF No. 34).

22          DATED: November 20, 2019.
23                                                              ______________________________
                                                                JAMES C. MAHAN
24                                                              United States District Judge
25

26
27

28
                                                      1
